Exhibit 10.1



Rational Software Corporation
Fiscal Year 2003 Corporate Incentive Compensation Plan
Terms and Conditions

 1. Purpose

The Fiscal Year 2003 Corporate Incentive Compensation Plan has been established
to compensate eligible participants for performance against predetermined
objectives, including financial measures of corporate performance.

Eligibility

Regular employees of Rational Software are eligible to participate in this
program as designated by management.

Participants must be actively employed by Rational on the date the incentive
payment is issued from Payroll to be eligible for incentive payment under the
Plan.

Employees may be added to the Fiscal Year 2003 Corporate Incentive Plan during
the first three quarters of the fiscal year if they are hired, promoted into or
transferred into an incentive eligible position. Individuals who become eligible
for the plan after the first day of the fiscal year will be eligible for payment
on a prorated basis for that plan year.

Employees hired, promoted or transferred into an incentive eligible position
during the fourth quarter of the fiscal year will begin eligibility in the
incentive program at the start of the following fiscal year.

Definitions

Plan Year: 2003 fiscal year (April 1, 2002 to March 31, 2003).

Plan Effective Date: April 1, 2002

Business Performance Measurement Targets

Corporate EPS "Gate":

No incentive payment will be made to any participant unless Rational achieves
its Fiscal Year 2003 incentive plan earnings per share (EPS) target.

Incentive Plan Performance Measurement Targets

:



The performance measurements for earning an incentive payment will be assigned
and communicated to each eligible participant at the beginning of the Plan Year.
Performance measurements will be objective and measurable corporate or group
targets.

In all cases, performance measurement targets will be determined and assigned
subject to the approval of the Senior Vice President and the President. Any
mid-year changes to assigned targets must be made in writing and approved by the
Senior Vice President.

Incentive Compensation Targets and Administration

Each eligible participant will be assigned either a fixed dollar target
incentive, or a target incentive expressed as a percentage of his/her base
salary. Incentive payments based on a percentage of salary will be calculated
against the participant's base salary at the end of the Plan Year.

The target incentive amount will be paid to the individual at 100% achievement
of the performance measurement target(s). For Plans that provide additional
incentive amounts for above target performance, a maximum incentive payment will
also be assigned and communicated to the participant.

Incentive Payment

The Fiscal Year 2003 Corporate Incentive Compensation Plan is an annual plan
based on the achievement of annual objectives for a given fiscal year.
Participants must be actively employed with Rational on the date the incentive
payment is issued from Payroll to be eligible for incentive payment under the
Plan, except as noted in Section 10, Item 4 below. Payments will be made after
the Company has publicly reported its year-end results. Generally, it is
expected that payments will be made during May following the close of the
company's fiscal year at the end of March.

All incentive compensation payments are subject to final review and approval by
the group Senior Vice President, the Chief Financial Officer, and the President.

Incentive payments are subject certain benefit payroll deductions and applicable
local, state and federal taxes.

Administration

Responsibility for administering this program will lie with the Corporate
Compensation staff of the Human Resources department. Rational reserves the sole
and absolute discretion to interpret the terms and conditions of this incentive
plan.

General
 1. This Plan is effective on an annual basis and is subject to change or
    termination by Rational at any time, with or without notice.
 2. This Plan has been adopted voluntarily by Rational. Neither the participant
    nor Rational has entered into any contract of employment, express or
    implied, and the employment relationship between Rational and the
    participant remains "at-will". That is, either the participant or Rational
    may terminate the employment relationship at any time, for any reason.
    Nothing in this plan shall be construed to create or imply the creation of
    an employment contract between Rational, or any of its subsidiaries, and any
    participant, nor a guarantee of employment for any specific period of time.
 3. All participants are expected to fully abide by the Company policies
    established for proper conduct in business dealings. Violation of these
    policies may result in immediate termination.
 4. In the case of leave of absence, retirement, or death during the plan year,
    any payment under this plan will be prorated based on the number of months
    the employee was actively at work during the Plan Year.
 5. In case of company initiated transfer and associated change in either plan
    participation and/or measurement, a prorated payment will be made at the end
    of the plan year based on the number of months of participation in the Plan
    or during which the given measurement was in effect.
 6. Individuals on formal corrective performance plans at the time of payment
    are not eligible for incentive plan payment. Incentive payments to
    individuals who were on formal corrective performance plans during the plan
    year may be prorated to reflect only the period of satisfactory performance.
 7. The executive management of Rational Software reserves the unilateral right
    to terminate any individual's participation in the Plan at any time, with or
    without prior written notice. No individual participant is guaranteed a
    payment under this Plan.
 8. These terms and conditions will govern plan administration, except where
    applicable laws take precedence.



--------------------------------------------------------------------------------



Rational Software Corporation
Fiscal Year 2003 Corporate Incentive Compensation Plan

Participant Name:

Job Title:

Department:

Plan Effective Date: April 1, 2002

Annualized Target Incentive at 100% Achievement: ___% of Base Salary

 

Plan Measurement and Payment

The Annualized Target Incentive at 100% Achievement will be paid upon the
achievement of both of the following goals:

Earnings Per Share (EPS) Incentive Plan Goal:

Fiscal Year 2003 Corporate Bookings Goal:

 

 

Administration of this incentive plan will be governed by the Rational Software
Fiscal Year 2003 Corporate Incentive Compensation Plan Terms and Conditions
document. The participant's signature below indicates the participant's receipt
and acceptance of the Rational Software Fiscal Year 2003 Corporate Incentive
Compensation Plan Terms and Conditions document. This plan is not a contract of
employment and does not guarantee continued employment for any period. This
compensation plan is considered company confidential.


Accepted and agreed:

____________________________________                    ________________________________
Participant Signature        Date                       Manager Signature        Date


 

 

 

 




--------------------------------------------------------------------------------


